This is a contested libel for divorce heard before a single Justice without jury. The libel charges adultery and desertion. The reply of the libelee charges adultery on the part of the libelant. Divorce denied. Libel-ant brings the case to this court upon exceptions.
R. S., Chap. 65, Sec. 2, provides that when both parties have been guilty of adultery divorce shall not be granted.
*488The finding of the presiding Justice will not be disturbed if it be based upon any evidence in the case which would justify the court below in finding that both parties had been guilty of adultery. The record contains testimony which would sustain such finding if the testimony so presented was deemed credible by the Justice who heard the case. We think that upon this ground alone the finding of the presiding Justice should not be disturbed. Exceptions overruled. Howard Davies, for libelant. Matthews & Varney, for libelee.